DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Claims 1-9 in the reply filed on 03/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 2 is objected to because of the following informalities:
Regarding claim 2, the Examiner suggests “polymer contribute at least…” in line 2 read “polymer contribute to at least…”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6- 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudisill et al. (WO2017069778A1), and as further evidenced by Polymer Database (“Surface Tensions of Solid Polymers”- see attached PDF of http://polymerdatabase.com/polymer%20physics/sigma.html).
Regarding claim 1, Rudisill teaches a three-dimensional (3D) printing kit (see printer in steps 102-108 on method 100 in Figure 1), comprising: 
a build material composition including a semi-crystalline thermoplastic polymer (the build material 12 may be a polymeric material or may be a composite material of polymer and ceramic. Examples of polymeric build material 12 include semi-crystalline thermoplastic materials…some specific examples of the polymeric build material 12 include polyamides (PAs) (e.g., PA 1 1 / nylon 1 1 , PA 12 / nylon 12, PA 6 / nylon 6, PA 8 / nylon 8, PA 9 / nylon 9, PA 66 / nylon 66, PA 612 / nylon 612, PA 812 / nylon 812, PA 912 / nylon 912, etc.). Other specific examples of the polymeric build material 12 include polyethylene, polyethylene terephthalate (PET)) having a surface energy density greater than 41 mN/m ( Polymer Database shows that Nylon 6-6 and Nylon 6 have a surface tension of 48/3 mN/m, Nylon 11 has a surface tension of 41.7 mN/m, and PET has a surface tension of 45.7 mN/m); and 
a fusing agent (fusing agent 26; Figure 1) to be applied to at least a portion of the build material composition during 3D printing ([0023] After the build material 12 is applied at reference numeral 102 and/or after the build material 12 is pre-heated at reference numeral 104, the fusing agent 26 is selectively applied on at least a portion 30 of the build material 12), the fusing agent including an energy absorber to absorb electromagnetic radiation to coalesce the semi-crystalline thermoplastic polymer in the at least the portion ([0026] The fusing agent 26 includes a plasmonic resonance absorber. The plasmonic resonance absorber allows the fusing agent 26 to absorb radiation at wavelengths ranging from 800 nm to 4000 nm, which enables the fusing agent 26 to convert enough radiation to thermal energy so that the build material 12 fuses).
Regarding claim 6, Rudisill teaches the 3D printing kit as defined in claim 1 wherein the semi-crystalline thermoplastic polymer has an average particle size ranging from about 2 µm to about 200 µm ([0015] average size of the particles of the build material 12 ranges from 5 μ.Math.τ.Math. to about 100 μ.Math.τ.Math).
Regarding claim 7, Rudisill teaches the 3D printing kit as defined in claim 1, further comprising: a coloring agent selected from the group consisting of a black agent ([0091] using agent used to print the comparative dog bones was a carbon black-based fusing agent), a cyan agent, a magenta agent, and a yellow agent ([0042] The fusing agent 26 may also include a colorant in addition to the plasmonic resonance absorber… The colorant may be a pigment and/or dye having any suitable color. Examples of the colors include cyan, magenta, yellow).
Regarding claim 8, Rudisill teaches the 3D printing kit as defined in claim 1 wherein one of: the fusing agent is a core fusing agent and the energy absorber has absorption at least at wavelengths ranging from 400 nm to 780 nm; 
or the fusing agent is a primer fusing agent ([0008] This absorption and transparency allows the fusing agent to absorb enough radiation to fuse the build material in contact therewith while causing the 3D part to be white or slightly colored) and the energy absorber has absorption at wavelengths ranging from 800 nm to 4000 nm and has transparency at wavelengths ranging from 400 nm to 780 nm (Abstract: The fusing agent includes an aqueous or non-aqueous vehicle and a plasmonic resonance absorber having absorption at wavelengths ranging from 800 nm to 4000 nm and having transparency at wavelengths ranging from 400 nm to 780 nm).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rudisill et al. (WO2017069778A1), and as further evidenced by Polymer Database (“Surface Tensions of Solid Polymers”- see attached PDF of http://polymerdatabase.com/polymer%20physics/sigma.html), and further in view of Junkar et al. (“The Role of Crystallinity on Polymer Interaction with Oxygen Plasma” Plasma Process. Polym. 2009, 6, pg. 667–675), and as further evidenced by Sprackling (Liquids and Solids. Chapter 7: Surface Effects, London, England: Routledge & Kenan Paul, 1985.).
Regarding claim 2, Rudisill teaches the 3D printing kit as defined in claim 1. However, Rudisill fails to explicitly teach wherein polar elements of the semi- crystalline thermoplastic polymer contribute at least 5% of the surface energy density.
In the same field of endeavor pertaining to semi-crystalline polyethylene terephthalate (PET), Junkar teaches wherein polar elements of the semi- crystalline thermoplastic polymer contribute at least 5% of the surface energy density (“we observed that already after 3s of oxygen plasma treatment the surface becomes hydrophilic, as the contact angle decreases from 72° to about 20°”- see pg. 673 right column line 2-5 under “Wettability”). Changing the contact angle results in a change in the surface energy density, as shown by Young’s relation, shown in Equation 7.24 on pg. 183 of Sprackling (and shown below for reference).
                
                    
                        
                            cos
                        
                        ⁡
                        
                            θ
                        
                    
                    =
                    
                        
                            
                                
                                    γ
                                
                                
                                    S
                                    V
                                
                            
                            -
                            
                                
                                    γ
                                
                                
                                    S
                                    L
                                
                            
                        
                        
                            
                                
                                    γ
                                
                                
                                    L
                                    V
                                
                            
                        
                    
                
            
A change in the contact angle from 72° to 20° would result in an around 200 % difference as shown below:
                
                    
                        
                            cos
                        
                        ⁡
                        
                            72
                        
                    
                    °
                    ≈
                    0.31
                
            
                
                    
                        
                            cos
                        
                        ⁡
                        
                            20
                            °
                        
                    
                    ≈
                    0.94
                     
                
            
                
                    
                        
                            0.94
                            -
                            0.31
                        
                        
                            0.31
                        
                    
                    ×
                    100
                    %
                    ≈
                    200
                    %
                
            
Decreasing the contact angle of the surface by introducing oxygen increases the wettability of the surface (“increase oxygen concentration (Figure 7), we would presume that such surfaces would have better wettability”- see pg. 673 right column line 10-12 under “Wettability”). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the polar elements of the semi-crystalline PET of Rudisill contribute at least 5% of the surface energy density, as taught by Junkar, for the benefit of increasing the surface hydrophilicity and wettability.

Claim(s) 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rudisill et al. (WO2017069778A1), and as further evidenced by Polymer Database (“Surface Tensions of Solid Polymers”- see attached PDF of http://polymerdatabase.com/polymer%20physics/sigma.html), and further in view of Junkar et al. (“The Role of Crystallinity on Polymer Interaction with Oxygen Plasma” Plasma Process. Polym. 2009, 6, pg. 667–675).
Regarding claim 3, Rudisill teaches the 3D printing kit as defined in claim 1. However, Rudisill fails to explicitly teach wherein the semi-crystalline thermoplastic polymer has a surface oxygen content that is increased relative to its native semi-crystalline thermoplastic polymer.
In the same field of endeavor pertaining to semi-crystalline polyethylene terephthalate (PET), Junkar teaches wherein the semi-crystalline thermoplastic polymer has a surface oxygen content that is increased relative to its native semi-crystalline thermoplastic polymer (“After 3s of plasma treatment oxygen concentration increased from initial 28.9and 26.6 at.% to 39.7 and 40.7 at% for amorphous and semicrystalline polymer”- see pg. 673 left column line 10-13 under “Chemical Composition by XPS”). Increasing the oxygen content increases the hydrophilicity and wettability of the polymer surface (“increase oxygen concentration (Figure 7), we would presume that such surfaces would have better wettability”- see pg. 673 right column line 10-12 under “Wettability”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the semi-crystalline PET of Rudisill to have a surface oxygen content that is increased relative to its native semi-crystalline thermoplastic polymer, as taught by Junkar, for the benefit of increasing the surface hydrophilicity and wettability.
Regarding claim 5, Rudisill teaches the 3D printing kit as defined in claim 1. However, Rudisill fails to teach wherein the semi-crystalline thermoplastic polymer is plasma-treated.
In the same field of endeavor pertaining to semi-crystalline polyethylene terephthalate (PET), Junkar teaches wherein the semi-crystalline thermoplastic polymer is plasma-treated (Abstract: “performed oxygen plasma treatment experiments on amorphous and semicrystalline poly(ethylene terephthalate) (PET) polymers”). Plasma treatments increase the hydrophilicity and wettability of the polymer surface (“increase oxygen concentration (Figure 7), we would presume that such surfaces would have better wettability”- see pg. 673 right column line 10-12 under “Wettability”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the semi-crystalline thermoplastic polymer of Rudisill be plasma-treated, as taught by Junkar, for the benefit of increasing the surface hydrophilicity and wettability.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rudisill et al. (WO2017069778A1), and as further evidenced by Polymer Database (“Surface Tensions of Solid Polymers”- see attached PDF of http://polymerdatabase.com/polymer%20physics/sigma.html), and further in view of Frangov et al. (US20200308401).
Regarding claim 4, Rudisill teaches the 3D printing kit as defined in claim 1. However, Rudisill fails to explicitly teach wherein the semi-crystalline thermoplastic polymer has a bulk density after full tapped consolidation of 0.48 g/mL or less.
In the same field of endeavor pertaining to a composition for additive manufacturing, Frangov teaches wherein the semi-crystalline thermoplastic polymer has a bulk density after full tapped consolidation of 0.48 g/mL or less ([0125] A particularly advantageous composition has a bulk density of at least approximately 350 kg/m.sup.3; 350 kg/m3 converts to 0.35 g/mL). The bulk density is advantageous for effectively preventing particle aggregation and the formation of voids during consolidation ([0124] caking can be avoided with the aid of the composition in accordance with the invention, and thus aggregation of the particles of the composition can be effectively prevented and the formation of voids on pouring can be counteracted).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the semi-crystalline thermoplastic polymer of Rudisill have a bulk density after full tapped consolidation of 0.48 g/mL or less, as taught by Frangov, for the benefit of effectively preventing particle aggregation and the formation of voids during consolidation

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rudisill et al. (WO2017069778A1), and as further evidenced by Polymer Database (“Surface Tensions of Solid Polymers”- see attached PDF of http://polymerdatabase.com/polymer%20physics/sigma.html), and further in view of Chen et al. (DE102007026006A1)
Regarding claim 9, the semi- crystalline thermoplastic polymer teaches the 3D printing kit as defined in claim 1. However, Rudisill fails to explicitly teach wherein a surface of the semi- crystalline thermoplastic polymer is modified with a functional group selected from the group consisting of an amine, a urethane, an epoxy, a carboxyl, a silane, and a combination thereof.
In the same field of endeavor pertaining to additive manufacturing compositions comprising thermoplastic polymers, Chen teaches wherein a surface of the semi- crystalline thermoplastic polymer is modified with a functional group selected from the group consisting of an amine, a urethane, an epoxy, a carboxyl (“suitable chemical surface modifications are e.g. Acid baths in chlorosulfonic acid or chromic acid, which a real chemical modification of the particle surfaces cause the incorporation of polar carbonyl and carboxyl groups”- see pg. 3 line 15-17) , a silane, and a combination thereof. Modifying the thermoplastic polymer with a carboxyl group allows for the polymer to react and crosslink with other polymers, resulting in a co-polymer with improved material strength (“The reactive groups on the surface of the thermoplastic particles react after activation of the initiator with the crosslinkable mono- and / or oligomers of the pressure fluid. The Cross-linked and hardened pressure fluid and chemically binds the thermoplastic particles via the formerly reactive groups at. This results in an improved material strength”- see pg. 3 line 29-32).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the semi- crystalline thermoplastic polymer of Rudisill be modified with a carboxyl functional group, as taught by Chen, for the benefit of having a reactive surface for crosslinking with other polymers that results in a co-polymer with improved mechanical strength.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743